     Case 2:19-cv-00090-WHA-CSC Document 19 Filed 09/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

GARY FRANCIS ANUSAVICE,                   )
Reg. No. 22490-038,                       )
                                          )
      Petitioner,                         )
                                          )
           v.                             ) CASE NO.: 2:19-CV-90-WHA-CSC
                                          )
WARDEN WOODS,                             )
FPC MONTGOMERY,                           )
                                          )
      Respondent.                         )

                                          ORDER

      On August 25, 2021, the Magistrate Judge entered a Recommendation to which no timely

objections have been filed. Doc. 18. Upon an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that the Recommendation is

ADOPTED, and this petition is DISMISSED with prejudice as moot.

      A Final Judgment will be entered separately.

      Done, this 15th day of September 2021.




                                            /s/ W. Harold Albritton
                                          W. HAROLD ALBRITTON
                                          SENIOR UNITED STATES DISTRICT JUDGE
